DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 02/25/2021. Claims 4, 7, 15-16 are cancelled. Claims 1-3, 5-6, 8-14, 17-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing, 112(a) rejection of claim 15 and 112(b) rejection of 4, 15-16.
Allowable Subject Matter
Claims 1-3, 5-6, 8-14, 17-20 are allowed.
As of claim 1, the closest prior art SHIMIZU (US 20160144785 A1; SHIMIZU) teaches an information display apparatus includes: an around-the-vehicle sensor 3 that detects an obstacle around a vehicle; a transmissive display apparatus 4 which has a plurality of LEDs disposed inside a vehicle interior structural member, and performs a display by lights of LEDs 42 transmitted through a surface of the structural member and irradiated outside; and a controller 2 that determines a driver's driving operation based on vehicle information about a driving operation, and allows the transmissive display apparatus 4 provided at the structural member present in a direction of a blind spot area in which the obstacle is detected by the around-the-vehicle sensor 3, among the blind 
Claims 2-3, 5-6, 8-13, 17-20 are allowed as being dependent on claim 1.
As of claim 14, the closest prior art SHIMIZU (US 20160144785 A1; SHIMIZU) teaches an information display apparatus includes: an around-the-vehicle sensor 3 that detects an obstacle around a vehicle; a transmissive display apparatus 4 which has a plurality of LEDs disposed inside a vehicle interior structural member, and performs a display by lights of LEDs 42 transmitted through a surface of the structural member and irradiated outside; and a controller 2 that determines a driver's driving operation based on vehicle information about a driving operation, and allows the transmissive display apparatus 4 provided at the structural member present in a direction of a blind spot area in which the obstacle is detected by the around-the-vehicle sensor 3, among the blind spot areas formed by the vehicle interior structural members obstructing the visual field of a driver looking outside the vehicle in the driving operation, to display information on 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art KWEON et al. (US 20190051233 A1) teaches a Head Up Display (HUD) device for a vehicle, the device including: a plurality of light emitting devices; an image forming panel configured to generate an image based on light provided from the plurality of light emitting devices and output the image; a lens system arranged between the plurality of light emitting devices and the image forming device and configured to transmit light generated by the plurality of light emitting devices to the image forming panel; and a processor configured to control the plurality of light emitting devices and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882